It is my view that the writ as prayed for should issue for reason that a "detailed statement" as required by the statute concerning each error or alteration complained of was not contained in the petition presented to the election board upon which recount was sought.
McCrary on Elections (4th Ed.) p. 316, par. 435, lays down the rule that:
"An application for a recount of the ballots cast at an election will not be granted, unless some, specific mistake or fraud be pointed out in the particular box to be examined. Such recount will not be ordered upon a general allegation of errors in the count of all, and giving particulars as to none of the boxes."